This suit originated in the justice court of Hemphill county; the amount in controversy being $125. Upon appeal to the district court, judgment was there rendered in favor of appellant against appellee in the sum of $50, and costs. Prior to the rendition of the judgment in the district court the Thirty-Fourth Legislature had increased the jurisdiction of the county court of Hemphill county. This act became operative March 22, 1915. Upon the restoration to the county court of its general jurisdiction, the jurisdiction of the district court of the county over the appeal from the justice court terminated. This question has been definitely settled in the case of Turnbow v. J. E. Bryant Co. (Sup.) 181 S.W. 686, and is conclusive of this appeal. In accordance with the practice prescribed by Judge Phillips in that case, the judgment of the district court is reversed, and the cause remanded, with instructions to transfer the case to the county court of Hemphill county. Since the district court had no jurisdiction to determine the controversy, this court acquires no power by reason of the appeal further than to make the order of transfer.
Reversed and remanded, with instructions.